DETAILED ACTION
The following is a Non-Final office action in response to communications received on 9/2/2020.  Claims 1-2, 9-10, 12 and 19 have been amended.  Claims 1-7 and 9-22 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 2nd and 4th paragraph rejections set forth in the office action dated 8/21/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple cladding profiles connected to one another via nodes of a frame work recited in claim 7 and the wherein at least one free end of at least one profile leg is one of frayed, or has strips or holes, or has at least one additional perforated profile…” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 1, line 3, “at least one angled profile” should be “at least one of the angled profiles”.
Claim 1, line 3, “said at least on cladding profile” should be “said at least one or more cladding profiles”.  
Claim 1, line 4, “the angled profile” should be “the at least one angled profile”.
Claim 12 is objected to because of the following informalities:  Line 3 recites “a cladding profile that has at least one at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "similar to" renders the claim(s) indefinite because it is not clear what “similar to” encompasses and whether it is actually the same or not and to what extent the shape, size, color, etc.  Claim 16 is examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102155106.
Regarding claim 12, CN102155106 discloses a method for increasing the stability of lattice masts (Fig. 12) comprising an open framework structure comprising angled profiles (23, Fig. 14), using at least one cladding profile (24), comprising cladding at least one angled profile with a cladding profile that has at least one substantially spherically curved incident-flow surface (approximate 24, Fig.14) wherein at least one wind- exposed edge of said angled profiles is thereby shielded by the cladding profile, 
Regarding claim 13, CN102155106 discloses the step of a subsequent upgrading of a lattice mast to form an aerodynamically clad lattice mast (Fig. 12) as claimed in claim 1.
Regarding claim 14, CN102155106 discloses said lattice mast is an electricity pylon (Fig. 12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH09170356 in view of CN102155106.
Regarding claim 1, JPH09170356 discloses a lattice mast (1, Fig. 1) with an open framework structure of angled profiles (2), comprising at least one or more cladding profiles (3) that extend over at least part of the length of at least one angled profile, wherein said at least one cladding profile has an incident-flow surface that forms a flow shielding of a wind-exposed edge of the angled profile, wherein the incident-flow surface has a flow resistance coefficient that is less than that of an unshielded angled profile (Translation Para [0007]). JPH09170356 discloses the cladding (3) being a shell In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from selecting a known material. 
Regarding claim 2, JPH09170356 discloses the incident-flow surface (approximately 3, Fig. 4) is at least substantially spherically curved.
Regarding claim 3, JPH09170356 discloses the curved incident-flow surface (approximate 3) of the at least one cladding profile is arranged symmetrically with respect to said exposed edge (Fig. 4).
Regarding claim 4, JPH09170356 discloses said at least one cladding profile (3) has a maximum projection area of no more than 60% greater than the maximum projection area of the unclad angled profile (Fig. 4). The cladding extends the length of the surface of the angled profile equaling the projection of the unclad profile and therefore not exceeding 60% of the projection area of the unclad angle profile. 
Regarding claim 5, JPH09170356 discloses said at least one cladding profile (3) forms a structural unit with at least one angled profile (Para [0011]).
Regarding claim 6, JPH09170356 discloses at least one cladding profile (3) is connected to at least one angled profile by adhesive bonding or by screwing (Para [0009]).  
Regarding claim 7, JPH09170356 discloses multiple cladding profiles (3, 3; Fig. 4) and a framework structure (Fig. 1), but does not specify the cladding profiles being connected to one another via nodes of the framework structure to form a structural unit.  However, JPH09170356 teaches that the framework structure having nodal points (“Nodes” Reproduced Fig. 1) at the arms and legs of the tower body (1, Figs. 1-2; Para [0002]) and the cladding spanning along at least each angled profile (2, Para [0009]).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have had a tower body with cladding profiles that connected at each nodal point of the tower to form a structural unit to help optimize the reduction of wind noise.  

    PNG
    media_image1.png
    442
    333
    media_image1.png
    Greyscale

Regarding claim 9, JPH09170356 discloses multiple cladding profiles (3, 3, Fig. 4) form a substantially closed profile cross-section (Fig. 4) at least partially enclosing the angled profile.
Regarding claim 10, JPH09170356 discloses multiple cladding profiles (3), but does not disclose the profiles complement to form a substantially closed spherical or elliptical cross section.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have cladding members that complemented each other to form a substantially enclosed shape such as one having a spherical or elliptical cross section that encloses the entire angle profile to produce a more aerodynamic shape, and to further provide a tower that was completely protected further reducing wind noise on the structure. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  There would be no new or unpredictable results achieved from having cladding members that completely protected a structural member. 
Regarding claim 11, JPH09170356 further discloses at least one shell profile segment comprises profile legs having free ends (Considered the ends of 3).  JPH09170356 does not disclose at least one free end of the profile leg being one of frayed or having strips, holes or at least one additional perforated profile.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have frayed ends or provide strips comprising adhesive to the end of at least one profile leg to provide a surface sufficient for a more secure attachment of the cladding members. 
Regarding claim 15, JPH09170356 discloses said lattice mast (1, Fig. 1) is one of an electricity pylon (Para [0001]).
Regarding claim 16, JPH09170356 discloses the incident-flow surface (approximate 3) at least has a polygonal contour which is at least “similar to” one of a spherical contour (Fig. 4).  
Regarding claims 17 and 18, JPH09170356 discloses wherein multiple cladding profiles (3, Fig. 4), the angle profiles (2) and the frame work having nodes (“Nodes”; Reproduced Fig. 1) of a framework structure (1), but does not specify the cladding profiles being connected to at least one angle profile via nodes of the framework structure to form a structural unit.  However, JPH09170356 teaches that the framework structure having nodal points (“Nodes” Reproduced Fig. 1) at the arms and legs of the tower body (1, Figs. 1-2; Para [0002]) and the cladding spanning along at least each angled profile (2, Para [0009]).  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have had a tower body with cladding profiles and at least one angled profile that connected at each nodal point of the tower to form a structural unit to help optimize the reduction of wind noise.  
Regarding claim 19, JPH09170356 discloses two cladding profiles (3, 3, Fig. 4) that extends over at least part of the length of at least one angled profile, wherein each of said cladding profile has a curved incident-flow surface (approximately 3) that forms a flow shielding of a wind-exposed edge of the angled profile, wherein the incident-flow surface has a flow resistance coefficient that is less than that of an unshielded angled profile (Translation, Para [0007]), and wherein said each of said cladding profile comprises a shell profile segment to complement the angled profile to form an at least In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from selecting a known material. 


Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejections under 112(b). 
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a lattice mast with an open framework structure of angled profiles comprising two cladding profiles that extends over at least part of the angled profile and comprises a back foamed shell profile segment to complement the angled profile, wherein the two cladding profiles are .

Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.   In regard to claims 12-14, Applicant argues that CN102155106 does not teach that at least one cladding profile comprises a back-foamed shell profile segment, which a “back-foam” refers to a foam that simultaneously provides a means of adhesion.   
In response to Applicant’s arguments, Examiner respectfully disagrees.  CN102155106 teaches that the clad profile comprises a foam polyurethane as set forth above, which the Examiner reasonable considers it to be a shell profile.  CN102155106 also teaches that the foam polyurethane plate utilizes adhesive to attach to the surface of the angled profile. Since the final product is set forth, the Examiner considers that both the polyurethane foam of CN102155106 along with the adhesive qualifies as being a “back-foam” that is capable of simultaneously providing means of adhesion.  Therefore, the Examiner maintains that the limitation of a “back-foam taught by CN102155106. 
 Applicant’s not set forth limitations in the claims to distinguish the “back-foamed shell profile segment’.  Applicant argues that the “back-foam” comprises “a means for . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES J BUCKLE JR/          Examiner, Art Unit 3633